Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the apparatus" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-10 of U.S. Patent No. 10888709. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim(s) is/are broader than the corresponding claim(s) in the reference application and thus the corresponding claim(s) is/are a species of the more generic instant claim(s). It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 1 is not patentably distinct from U.S. Patent No. 10888709 claim(s) 1, 4-6;
Claim 2 is not patentably distinct from U.S. Patent No. 10888709 claim(s) 1;
Claim 3 is not patentably distinct from U.S. Patent No. 10888709 claim(s) 4;
Claim 4 is not patentably distinct from U.S. Patent No. 10888709 claim(s) 5;
Claim 5 is not patentably distinct from U.S. Patent No. 10888709 claim(s) 6;
Claim 6 is not patentably distinct from U.S. Patent No. 10888709 claim(s) 7;
Claim 7 is not patentably distinct from U.S. Patent No. 10888709 claim(s) 8;
Claim 8 is not patentably distinct from U.S. Patent No. 10888709 claim(s) 9;
Claim 9 is not patentably distinct from U.S. Patent No. 10888709 claim(s) 10;
Claim 10 is not patentably distinct from U.S. Patent No. 10888709 claim(s) 1, 4-6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-7, 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Douglas (US 20140257439 A1; 9/112014; Filed 3/6/2013; cited in IDS).
Regarding claim 1, Douglas teaches a medical apparatus comprising:
a radiation source for emitting electromagnetic radiation towards one or both eyes of a patient (Fig. 4; [0013]);
wherein the apparatus is configured to emit electromagnetic radiation having a ratio of scotopic luminous intensity to photopic luminous intensity of at least 1.85:1 ([0032]; Table 1; [0033]).
Regarding claim 10, Douglas discloses an apparatus that performs all of the steps recited in the instant claim, as discussed above regarding claim 1. The claimed providing of a radiation source is taught in Fig. 4 and [0013].
Regarding claim 3, Douglas teaches wherein the radiation source is an OLED or LED ([0024]).
Regarding claim 4, Douglas teaches wherein the radiation source comprises fluorescent or phosphorescent material ([0023]).
Regarding claim 6, Douglas teaches wherein the apparatus further comprises an optical filter provided adjacent the radiation source, the optical filter arranged to alter the electromagnetic radiation emitted to have the ratio of scotopic luminous intensity to photopic luminous intensity of at least 1.85:1 ([0022]; [0033]).
Regarding claim 7, Douglas teaches wherein the ratio of scotopic luminous intensity to photopic luminous intensity is at least 2:1 ([0033]; Table 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas as applied to claim 1 above, in view of Mutzhas (US 4444190 A; 4/24/1984; cited in IDS).
Regarding claim 2, Douglas teaches wherein the electromagnetic radiation reaching the eye of the patient has a range of wavelengths ([0021] "isolate a broadband of wavelengths and/or to block short wavelengths while transmitting longer ones.").
Douglas does not explicitly teach less than 3% of the total radiation has a wavelength less than 470 nm. However, Douglas does teach blocking short wavelengths in [0021]. Mutzhas teaches phototherapy with a broad range of wavelengths which is in the same field of endeavor in which Mutzhas teaches that it is desirable to avoid wavelengths of below 460 nm to avoid eye injuries known as blue-light hazard (Col. 1 lines 50-68 and Col. 2 lines 1-4). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Douglas to suppress and avoid shorter wavelengths as taught by Mutzhas because this avoids eye injuries known as blue-light hazard; it is noted through Official Notice that blue light corresponds to a 470 nm wavelength. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the instant claim's range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas as applied to claim 1 above, in view of Colbauch (US 20130060306 A1; 3/7/2013; cited in IDS).
Regarding claim 5, Douglas does not teach wherein the medical apparatus comprises a facial mask. However, Colbauch teaches phototherapy for treating disorders such as Seasonal Affective Disorder (SAD) which is in the same field of endeavor ([0002]) in which light is delivered to the patient via a facial mask (Fig. 1-3). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Douglas to include using a facial mask as taught by Colbauch because this allows for light therapy during sleep ([0018]).

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas as applied to claim 1 above, in view of Verburg (EP 2019250; 1/2/2009; cited in IDS). 
Regarding claims 8 and 9, Douglas does not teach wherein the ratio of scotopic luminous intensity to photopic luminous intensity is at least 3:1 or at least 5:1. However, Douglas does teach the desirability of having light with high scotopic to photopic (S/P) ratio in that "the dose of light received in the eye can be increased without increasing the brightness (lux) of the source" and "a decrease in light scattering that reduces eye strain" ([0032]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the instant claim's range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In addition, Verburg also teaches the desirability of having high S/P ratio and teaches a LED that provides a S/P ratio up to 5 ([0013]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Douglas to include a S/P ratio of at least 3:1 or 5:1 as taught by Verburg because undesirable effects such as glare or other effects that disturb vision can be avoided ([0013]).

Conclusion
This is a continuation of applicant's earlier Application No. 14/916863.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application (Note that the instant claims filed 7/13/2020 are identical to parent case 14/916863 corresponding claims filed 3/4/2016 which were examined with the nonfinal of 10/23/2017).  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792